Exhibit 10.5

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

CONOCOPHILLIPS

AND

PHILLIPS 66

DATED AS OF APRIL 26, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I      DEFINITIONS

     1   

ARTICLE II      SERVICES

     4   

2.1.

  Services      4   

2.2.

  Additional Services      4   

2.3.

  Services Not Included      4   

2.4.

  Service Providers      5   

2.5.

  Cooperation and Service Coordinators      6   

2.6.

  Service Boundaries and Scope      8   

2.7.

  Standard of Performance; Limitation of Liability      9   

2.8.

  Precedence of Schedules      11   

2.9.

  Leases and Subleases      11   

ARTICLE III      SERVICE CHARGES

     11   

3.1.

  Compensation      11   

ARTICLE IV      PAYMENT

     12   

4.1.

  Payment      12   

4.2.

  Payment Disputes      13   

4.3.

  Records; Review of Charges; Error Correction      13   

4.4.

  Taxes      14   

ARTICLE V      TERM

     15   

5.1.

  Term      15   

ARTICLE VI      DISCONTINUATION OF SERVICES

     15   

6.1.

  Discontinuation or Termination of Services      15   

6.2.

  Procedures Upon Discontinuation or Termination of Services      16   

6.3.

  Transition From Services      16   

ARTICLE VII      DEFAULT

     17   

7.1.

  Termination for Default      17   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII      INDEMNIFICATION AND WAIVER

     17   

8.1.

  Personnel of ConocoPhillips Group      17   

8.2.

  Personnel of Phillips 66 Group      17   

8.3.

  Property of ConocoPhillips Group      18   

8.4.

  Property of Phillips 66 Group      18   

8.5.

  Environmental Matters      18   

8.6.

  Impact on Third Parties      18   

8.7.

  Services Received      18   

8.8.

  Waiver of Consequential Damages      19   

8.9.

  Express Negligence      20   

ARTICLE IX      CONFIDENTIALITY

     20   

9.1.

  Confidentiality      20   

9.2.

  Access to Computer Software      21   

9.3.

  Data      21   

9.4.

  Change Management      21   

9.5.

  System Security      21   

ARTICLE X      FORCE MAJEURE

     22   

10.1.

  Performance Excused      22   

10.2.

  Notice      22   

10.3.

  Cooperation      22   

ARTICLE XI      MISCELLANEOUS

     22   

11.1.

  Entire Agreement      22   

11.2.

  Binding Effect; No Third-Party Beneficiaries; Assignment      23   

11.3.

  Amendment; Waivers      23   

11.4.

  Notices      23   

11.5.

  Counterparts      24   

11.6.

  Severability      24   

11.7.

  Governing Law      24   

11.8.

  Dispute Resolution      24   

11.9.

  Performance      24   

11.10.

  Relationship of Parties      24   

 

-ii-



--------------------------------------------------------------------------------

11.11.

  Regulations      25   

11.12.

  Interpretation      25   

11.13.

  Effect if Separation does not Occur      25   

 

-iii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
April 26, 2012, by and between ConocoPhillips, a Delaware corporation
(“ConocoPhillips”) and Phillips 66, a Delaware corporation and wholly-owned
subsidiary of ConocoPhillips (“Phillips 66”). ConocoPhillips and Phillips 66 are
sometimes referred to herein individually as a “Party,” and collectively as the
“Parties.” Capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to them in Article I.

R E C I T A L S

WHEREAS, the board of directors of ConocoPhillips (the “ConocoPhillips Board”)
has determined that it would be in the best interests of ConocoPhillips and its
stockholders to separate the Phillips 66 Business from ConocoPhillips;

WHEREAS, ConocoPhillips and Phillips 66 have entered into the Separation and
Distribution Agreement dated April 26, 2012 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Separation and
Distribution Agreement”) in connection with the separation of the Phillips 66
Business from ConocoPhillips (the “Separation”) and the distribution of Phillips
66 Common Stock to stockholders of ConocoPhillips (the “Distribution”);

WHEREAS, the Separation and Distribution Agreement also provides for the
execution and delivery of certain other agreements, including this Agreement, in
order to facilitate and provide for the separation of Phillips 66 and its
Subsidiaries from ConocoPhillips; and

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement, the Parties agree that it will be advisable for the
ConocoPhillips Group to provide to the Phillips 66 Group, and for the Phillips
66 Group to provide to the ConocoPhillips Group, certain goods and services
described herein for a transitional period.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, and intending to be legally
bound, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the same meaning as in the Separation and Distribution
Agreement. The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Accessing Party” has the meaning set forth in Section 9.5(a).

“Additional Services” has the meaning set forth in Section 2.2.



--------------------------------------------------------------------------------

“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified Person. For the purpose of this definition,
“control” (including, with correlative meanings, “controlled by” and “under
common control with”), when used with respect to any specified Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract, agreement,
obligation, indenture, instrument, lease, promise, arrangement, release,
warranty, commitment, undertaking or otherwise. For the avoidance of doubt,
after the Distribution, the members of the ConocoPhillips Group and the members
of the Phillips 66 Group shall not be deemed to be under common control for
purposes hereof due solely to the fact that ConocoPhillips and Phillips 66 have
common shareholders.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Agreement” means the Employee Matters Agreement, Indemnification and
Release Agreement, Intellectual Property Assignment and License Agreement,
Separation and Distribution Agreement, Tax Sharing Agreement and Transfer
Documents.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in Houston, Texas or New York, New York are
authorized or obligated by law or executive order to close.

“Claims” has the meaning set forth in Section 8.1.

“ConocoPhillips” has the meaning set forth in the preamble.

“ConocoPhillips Board” has the meaning set forth in the recitals.

“ConocoPhillips Group” means ConocoPhillips and each Affiliate of ConocoPhillips
after the Distribution Date.

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” means the date and time determined in accordance with
Section 3.3(a) of the Separation and Distribution Agreement at which the
Distribution occurs.

“Employees” has the meaning set forth in the Employee Matters Agreement.

“Exhibits” means the Exhibits attached hereto.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Group” means either the ConocoPhillips Group or the Phillips 66 Group.

“Indemnification and Release Agreement” means the Indemnification and Release
Agreement, dated as of the date hereof, between ConocoPhillips and Phillips 66.

 

-2-



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 11.10.

“Indemnifying Party” has the meaning set forth in Section 11.10.

“Initial Services” has the meaning set forth in Section 2.1.

“Lease” has the meaning set forth in Section 2.9.

“Louisiana Exception” has the meaning set forth in Section 2.4(c).

“New Data” has the meaning set forth in Section 9.3.

“Parties” and “Party” have the meaning set forth in the preamble.

“Phillips 66” has the meaning set forth in the preamble.

“Phillips 66 Group” means Phillips 66 and each Affiliate of Phillips 66 after
the Distribution Date.

“Schedules” means the Schedules attached hereto.

“Security Regulations” has the meaning set forth in Section 9.5(a).

“Separation” has the meaning set forth in the recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

“Service Coordinator” has the meaning set forth in Section 2.5(c).

“Service Provider” means a member of the ConocoPhillips Group or the Phillips 66
Group, as applicable, when it is providing Services to a member of the other
Party’s Group.

“Service Provider Group” means the ConocoPhillips Group or the Phillips 66
Group, as applicable, when it is providing Services to a member of the other
Party’s Group.

“Service Recipient” means a member of the Phillips 66 Group or the
ConocoPhillips Group, as applicable, when it is receiving Services from a member
of the other Party’s Group.

“Service Recipient Group” means the Phillips 66 Group or the ConocoPhillips
Group, as applicable, when it is receiving Services from a member of the other
Party’s Group.

“Services” means the Initial Services and any Additional Services agreed to by
the Parties in accordance with Section 2.2.

“Sublease” has the meaning set forth in Section 2.9.

“Systems” has the meaning set forth in Section 9.5(a).

 

-3-



--------------------------------------------------------------------------------

“Tax” has the meaning set forth in Section 4.4.

“Third Party License” has the meaning set forth in Section 2.7(b).

“Third Party Provider” means a Person that is not affiliated with either Group
and that is retained by the Service Provider to provide any portion of the
Services under this Agreement, including any consultants, agents, contractors or
subcontractors.

“Transition Coordinator” has the meaning set forth in Section 2.5(c).

ARTICLE II

SERVICES

2.1. Services.

(a) Upon the terms and subject to the conditions of this Agreement,
ConocoPhillips agrees to provide or to cause to be provided the services set
forth in Schedules 1 through 52 to the applicable member of the Phillips 66
Group, and Phillips 66 agrees to provide or to cause to be provided the services
set forth in Schedules 1 through 52 to the applicable member of the
ConocoPhillips Group (collectively, the “Initial Services”).

(b) The Parties agree and acknowledge that the right to receive any Services (or
portions thereof) may be assigned, allocated and/or contributed, in whole or in
part, to any Affiliate(s) of a relevant Party. To the extent so assigned,
allocated and/or contributed, the relevant Affiliate shall be deemed the Service
Recipient with respect to the relevant portion of such Services.

2.2. Additional Services. A Party may request additional transitional Services
(the “Additional Services”) in addition to the Initial Services from the Service
Provider by providing written notice. The Service Provider shall use
commercially reasonable efforts to accommodate such request; it being
understood, however, that the Service Provider shall not be required to provide
any Additional Services if the Parties are unable to reach agreement on the
terms thereof. Upon the mutual written agreement as to the nature, cost,
duration and scope of such Additional Services, the Parties shall supplement in
writing the Schedules hereto to include such Additional Services. A Service
Provider’s obligations with respect to providing any such Additional Services
shall become effective only upon a new Schedule or an amendment to an existing
Schedule being duly executed by the Parties.

2.3. Services Not Included. It is not the intent of the Service Provider and the
other members of the Service Provider Group to render, nor of the Service
Recipient and the other members of the Service Recipient Group to receive from
the Service Provider and the other members of the Service Provider Group,
professional advice or opinions, whether with regard to tax, legal, treasury,
finance, employment or other business and financial matters, technical advice,
whether with regard to information technology or other matters, or the handling
of or addressing environmental matters; the Service Recipient shall not rely on,
or construe, any Service rendered by or on behalf of the Service Provider as
such professional advice or opinions or technical advice; and the Service
Recipient shall seek all third-party professional advice and opinions or
technical advice as it may desire or need.

 

-4-



--------------------------------------------------------------------------------

2.4. Service Providers.

(a) Subject to Section 2.4(b), the Service Provider shall have the right (i) to
provide the Services either directly and/or through its Affiliates and their
respective Employees, agents or Third Party Providers designated by any of them
and (ii) to select the particular personnel and working hours of such personnel
in providing the Services; provided that any provision of Services through Third
Party Providers shall not relieve the Service Provider of its obligations under
this Agreement; and shall not decrease the quality or level of the Services
provided to the Service Recipient.

(b) Each Service Provider may determine, in its reasonable discretion, which of
its or its Affiliates’ Employees, agents or Third Party Providers will provide
the applicable Services; provided that the Service Provider shall take into
consideration reasonable requests of the Service Recipient in making such
determinations. Without limiting the above and the provisions of Section 2.6(a),
the Service Provider shall take into consideration the following in making its
determination in this regard:

(i) The Service Provider shall consult in good faith with the Service Recipient
regarding the proposed hiring of any Third Party Provider that has not been
involved in the activities relating to such Service prior to the Distribution
Date; provided, that, in the event that the Service Provider intends to
subcontract a material portion of any of the Services set forth in one or more
of the Schedules hereto where such subcontracting is inconsistent with the
practice applied by the Service Provider generally from time to time within its
own organization, the Service Provider shall give notice to the Service
Recipient of its intent to subcontract any portion of the Services and the
Service Recipient shall have twenty (20) calendar days (or such lesser period
set forth in the notice as may be practicable in the event of exigent
circumstances) to determine, in its sole discretion, whether to permit such
subcontracting or whether to cancel such Service in accordance with Article VI
hereof. If the Service Recipient opts to cancel a Service as provided in the
immediately preceding sentence, it shall not be liable to the Service Provider
pursuant to Section 6.1 for any costs or expenses the Service Provider or any
member of the Service Provider Group remains obligated to pay to the Third Party
Provider identified in the notice provided by the Service Provider as described
above. The Service Provider shall not be required to give notice of its intent
to subcontract Services to any Third Party Provider listed on the applicable
Schedule, nor shall the Service Recipient have any right to cancel any Service
subcontracted to any such listed party pursuant to this Section 2.4(b) (provided
that this sentence shall not prevent the Service Recipient from cancelling any
Service pursuant to Section 6.1), and the Parties agree that any such Third
Party Providers are capable of providing a quality or level of Services
comparable to that provided by the Service Provider.

(ii) Except as provided in a particular Schedule, the Service Provider shall
take into consideration any reasonable requests of the Service Recipient with
regard to attempting to maintain as much continuity of personnel or
representatives that provide any of the applicable Services as is reasonably
practicable; provided, that the Service Provider will retain the right to
determine which personnel or representatives will provide the Services in its
reasonable discretion taking into consideration any competing needs and
requirements for its businesses. Each Service Provider shall be solely
responsible for the payment of all benefits and any other direct and indirect
compensation for such Service Provider personnel assigned to

 

-5-



--------------------------------------------------------------------------------

perform Services under this Agreement, as well as such personnel’s worker’s
compensation insurance and employment taxes, and other employer liabilities
relating to such personnel as required by law.

(c) Without limiting the provisions of Section 11.10, at all times during the
performance of the Services, all Persons performing such Services (including
agents, temporary employees and Third Party Providers) shall be construed as
being independent from the Service Recipient and the other members of the
Service Recipient Group, and (except as stated in the Louisiana Exception below)
such Persons shall not be entitled to any employee benefits or other forms of
compensation of or from the Service Recipient or the other members of the
Service Recipient Group nor, except as stated in the Louisiana Exception below,
be considered or deemed to be employees of the Service Recipient or any member
of the Service Recipient Group as a result of this Agreement. In all cases where
the Service Provider’s (or its Affiliates’) employees (which shall be defined to
include, but not be limited to, direct, borrowed, special or statutory
employees) are covered by the Louisiana Worker’s Compensation Act, La. R.S.
23:1021 et seq. (the “Louisiana Exception”): (i) the Parties agree that all
Services performed by the Service Provider and its (or its Affiliates’)
employees pursuant to this Agreement are an integral part of and are essential
to the ability of the Service Recipient to generate its goods, products and
services for purposes of La. R.S. 23:1061(A)(1); (ii) the Service Recipient
agrees that it is the principal or statutory employer of the Service Provider’s
(or its Affiliates’) employees who are performing services for the Service
Recipient pursuant to this Agreement for purposes of La. R.S. 23:1061(A)(3); and
(iii) this provision is included for the sole purpose of establishing a
statutory employer relationship to gain the benefits expressed in La. R.S.
23:1031 and La. R.S. 23:1061(A), and is not intended to create an
employer-employee relationship for any other purpose.

(d) Unless expressly provided otherwise in this Agreement, although the Service
Provider will direct the performance of its Employees, agents and Third Party
Providers and will consult with and advise the Service Recipient regarding the
performance of the Services in accordance with this Agreement, the Service
Recipient will be responsible for decision-making on behalf of any member of the
Service Recipient Group. Furthermore, nothing in this Agreement shall provide
the Service Provider, or its Employees, agents and Third Party Providers that
are performing the Services, the right directly or indirectly to control or
direct the operations of the Service Recipient. Such Employees, agents and Third
Party Providers shall not be required to report to management of the Service
Recipient nor be deemed to be under the management or direction of the Service
Recipient (except as otherwise stated in the Louisiana Exception). The Service
Recipient acknowledges and agrees that, except as may be expressly set forth
herein as a Service (including any Additional Services) or otherwise expressly
set forth in the Separation and Distribution Agreement or another Ancillary
Agreement, no member of the Service Provider Group shall be obligated to
provide, or cause to be provided, any service or goods to any member of the
Service Recipient Group.

2.5. Cooperation and Service Coordinators.

(a) Subject to the confidentiality provisions set forth in Article IX, during
the term of this Agreement and for so long as any Services are being provided to
members of the Service Recipient Group under this Agreement, the Service
Recipient will provide the Service

 

-6-



--------------------------------------------------------------------------------

Provider and its authorized representatives reasonable access, during regular
business hours and upon reasonable notice, to the Service Recipient Group and
their Employees, representatives, facilities and books and records as the
Service Provider and its representatives may reasonably require in order to
perform such Services. Similarly, and subject to the same restrictions and
conditions set forth above, the Service Provider will provide the Service
Recipient and its authorized representatives reasonable access, during regular
business hours and upon reasonable notice, to the members of the Service
Provider Group and their Employees, representatives, facilities and books and
records as the Service Recipient may reasonably require in connection with
performance of its obligations and exercise of its rights under this Agreement,
including rights to confirm or verify the Services.

(b) The Service Provider will devote such time and personnel as is reasonably
necessary to carry out its obligations under this Agreement. The Service
Provider and the Service Recipient shall cooperate with one another and provide
such further assistance as the other Party may reasonably request in connection
with the provision of Services hereunder.

(c) Each Party shall select in writing a representative to act as the primary
contact with respect to the provision of the Services and the resolution of
disputes under this Agreement (each such person, a “Transition Coordinator”).
The initial Transition Coordinators shall be Glenda M. Schwarz, for
ConocoPhillips, and C. Doug Johnson, for Phillips 66. The Transition
Coordinators shall meet as expeditiously as possible to resolve any dispute
hereunder; and any dispute that is not resolved by the Transition Coordinators
within forty-five (45) calendar days shall be resolved in accordance with the
dispute resolution procedures set forth in Section 11.8. The Parties may elect
to designate individual coordinators for individual Services or groups of
Services by designating such individuals in the applicable Schedule. The
authority of such individual coordinator shall be limited to the designated
Service or group of Services. Additionally, a Transition Coordinator may, by
written notice to the other Transition Coordinator, designate one or more
individuals as individual coordinators for certain classes or types of Services.
Such written notice will identify the area of responsibility and any limitations
on the authority of the designated individual. In either case, each such
individual coordinator will hereinafter be referred to as a “Service
Coordinator”. Each Party may treat an act of the Transition Coordinator (or of a
Service Coordinator with respect to its assigned area of responsibility) of the
other Party which is consistent with the provisions of this Agreement as being
authorized by such other Party without inquiring behind such act or ascertaining
whether such Transition Coordinator or Service Coordinator had authority to so
act; provided, however, that no such Transition Coordinator or Service
Coordinator shall have authority to amend this Agreement. The Service Provider
and the Service Recipient shall advise each other promptly (in any case within
no more than three (3) Business Days) in writing of any change in their
respective Transition Coordinators, setting forth the name of the replacement,
and stating that the replacement Transition Coordinator is authorized to act for
such Party in accordance with this Section2.5(c). Any change in Service
Coordinators shall be handled by similar written notification from the
applicable Transition Coordinator.

(d) The Transition Coordinators (and/or the Service Coordinators with respect to
their assigned areas of responsibility) may establish, by mutual agreement,
procedures and protocols for communication, invoicing, payment and other
functions under this Agreement that will supplement and implement the
requirements and obligations specifically set forth in this Agreement.

 

-7-



--------------------------------------------------------------------------------

2.6. Service Boundaries and Scope.

(a) Except as provided in a Schedule for a specific Service: (i) the Service
Provider shall be required to provide, or cause to be provided, the Services
only at the locations such Services were being provided by any member of the
Service Provider Group for any member of the Service Recipient Group immediately
prior to the Distribution Date; provided, however, that, to the extent any such
Service is to be provided by an Employee of the Service Provider who did not
work for the Service Provider prior to the Distribution Date or who was
relocated by the Service Provider, such Service shall, to the extent feasible,
only be provided by such Employee from the location at which such Employee is
based; and (ii) the Services shall be available only for purposes of conducting
the business of the Service Recipient Group substantially in the manner in which
it was conducted immediately prior to the Distribution Date. Except as provided
in a Schedule for a specific Service, in providing, or causing to be provided,
the Services, the Service Provider shall not be obligated to: (A) maintain the
employment of any specific Employee or hire additional Employees or Third Party
Providers; (B) purchase, lease or license any additional equipment (including
computer equipment, furniture, furnishings, fixtures, machinery, vehicles, tools
and other tangible personal property), software or other assets, rights or
properties; (C) make modifications to its existing systems or software;
(D) provide any member of the Service Recipient Group with access to any systems
or software other than those to which had authorized access immediately prior to
the Distribution Date; (E) pay any costs related to the transfer or conversion
of data of any member of the Service Recipient Group or (F) devote the efforts
of any particular personnel providing the Services exclusively for the benefit
of the Service Recipient, recognizing that such personnel may engage in other
activities the Service Provider considers appropriate, whether or not related to
this Agreement. The Service Recipient acknowledges (on its own behalf and on
behalf of the other members of the Service Recipient Group) that the Employees
of the Service Provider or any other members of the Service Provider Group who
may be assisting in the provision of Services hereunder are at-will employees
and, as such, may terminate or be terminated from employment with the Service
Provider or any of the other members of the Service Provider Group at any time
for any reason (it being understood that, except as specifically provided in a
Schedule to this Agreement, nothing in this Agreement shall preclude or in any
way affect any right of a Service Provider to terminate any of its Employees,
including those who may be assisting in the provisions of Services hereunder,
whether such Employee is or was employed at-will or otherwise). For the
avoidance of doubt and except as may hereafter be designated as Additional
Services in accordance with Section 2.2, the Services do not include any
services required for or that may result from any business acquisitions,
divestitures, start-ups or terminations by the Service Recipient Group occurring
following the Distribution Date. To the extent the Service Recipient desires the
Service Provider to provide any services in connection with any such
acquisitions, divestitures, start-ups or terminations, the Service Recipient
shall follow the procedures for requesting Additional Services pursuant to
Section 2.2.

(b) Subject to Sections 2.2, 2.6 and 2.7, the Parties acknowledge the
transitional nature of the Services and that the Service Provider may make
changes from time to time in the manner of performing the Services; provided,
that such changes do not materially decrease the quality or level of the
Services provided to the Service Recipient.

 

-8-



--------------------------------------------------------------------------------

2.7. Standard of Performance; Limitation of Liability.

(a) Unless otherwise provided to the contrary in a Schedule, the Service
Provider warrants that the Services shall be performed with the same general
degree of care, at the same general level and at the same general degree of
responsiveness, as when performed within the ConocoPhillips organization
(including, for this purpose, Phillips 66 and its Subsidiaries) prior to the
Distribution Date, and, if any such Services wee not performed within the
ConocoPhillips organization prior to the Distribution Date, then such Services
shall be performed with the same degree of care and with substantially the same
service levels as the Service Provider performs comparable services for itself.
It is understood and agreed that the Service Provider is not a professional
provider of the types of services included in the Services and that the Service
Provider personnel performing Services have other responsibilities and will not
be dedicated full-time to performing Services hereunder.

(b) Notwithstanding anything to the contrary in this Agreement, no Service
Provider shall be required to perform Services hereunder or take any actions
relating thereto that conflict with or violate any applicable law, contract,
license, authorization, certification or permit or the Service Provider’s
governance policies, as they may be amended from time to time. Without limiting
the above, the provision of the Services may require consents, waivers, or
approvals from certain third parties under permits, licenses and agreements to
which the Service Provider, the Service Recipient or one of their respective
Affiliates is a party (a “Third Party License”) to enable the Service Provider
to provide the Services. The Parties shall promptly notify each other, providing
reasonable detail of any specific impairment in the ability to provide any
Services by reason of the limitations described in this Section2.7(b). The
Parties will use commercially reasonable efforts to develop a resolution that
enables the Service Provider to continue the provision of the Services,
including obtaining any required consents, waivers or approvals under a Third
Party License, with the costs of obtaining such consents, waivers or approvals
being the responsibility of the Service Recipient. If no commercially reasonable
resolution is available within sixty (60) calendar days of notice of such
impairment, either Party may immediately terminate the affected Service by
providing written notice to the other Party. To the extent permitted by any
applicable contracts of the Service Recipient, the Service Recipient hereby
grants to the Service Provider a limited, nontransferable license, without the
right to sublicense (except to an Affiliate of the Service Provider or a Third
Party Provider who is providing Services on the Service Provider’s behalf,
solely to the extent necessary for such Affiliate or Third Party Provider to
provide the Services), for the term of this Agreement, to use the intellectual
property owned by the Service Recipient solely to the extent necessary for the
Service Provider to perform its obligations hereunder.

(c) In the event the Services are not provided in accordance with the warranty
set forth in Section 2.7(a), then, at the Service Recipient’s request, the
Service Provider shall re-perform such Services to the extent necessary to
correct the failure as soon as reasonably practicable, with the same degree of
care used in correcting a failure of a similar service for itself, at no
additional cost to the Service Recipient. The foregoing sets forth the sole and
exclusive remedy of the Service Recipient with respect to any failure of the
Service Provider to

 

-9-



--------------------------------------------------------------------------------

meet the warranty and the Service Provider’s liabilities under this
Section 2.7(c) are subject to the liability cap set forth in Section 2.7(h);
provided, that in the event the Service Provider defaults in the manner
described in clause (ii) of Section 7.1, the Service Recipient shall have the
further rights set forth in Article VII.

(d) Notwithstanding anything to the contrary in this Agreement, except to the
extent caused by a Service Provider and to the extent such Service Provider is
otherwise liable under this Agreement, the Service Provider shall not be liable
to the Service Recipient for any breach of any agreement by a Third Party
Provider; provided, that the Service Provider shall use commercially reasonable
efforts to enforce the terms of such agreements.

(e) The Parties recognize that some of the Services are being provided by the
Service Provider in conjunction with the Employees of the Service Recipient and
other members of the Service Recipient Group. To the extent that such Employees
are not made available to provide the Services in conjunction with the Service
Provider, then the Service Provider shall be relieved of its obligations to
provide such Services to the extent that such services were dependent on the
availability of such Employees.

(f) It is the intent of the Service Provider to plan and staff such that the
Service Provider can completely fulfill the needs of the Service Recipient as
well as the Service Provider’s own needs, and the Service Provider does not
anticipate the need for any rationing or limitation of Services. Notwithstanding
the foregoing, the Service Recipient acknowledges and agrees that the Service
Provider shall have the right to establish reasonable priorities between the
needs of the Service Provider, on the one hand, and the needs of the Service
Recipient, on the other hand, as to the provision of any Service if the Service
Provider determines that such priorities are necessary to avoid any adverse
affect on the Service Provider. If any such priorities are established, the
Service Provider shall advise the Service Recipient as soon as possible of any
Service that will be materially delayed as a result of such prioritization, and
will use commercially reasonable efforts to minimize the duration and impact of
such delays.

(g) IN CONSIDERATION OF THE EXPRESS WARRANTY PROVIDED IN SECTION 2.7(A) AND THE
EXPRESS REMEDY FOR BREACH THEREOF PROVIDED IN SECTION 2.7(C), NO OTHER
REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND, EXPRESSED OR IMPLIED
(INCLUDING THE WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION), ARE
MADE BY THE SERVICE PROVIDER WITH RESPECT TO THE SERVICES, AND, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS, WARRANTIES AND
GUARANTEES ARE HEREBY WAIVED AND DISCLAIMED. THE SERVICE RECIPIENT (ON ITS OWN
BEHALF AND ON BEHALF OF EACH OTHER MEMBER OF THE SERVICE RECIPIENT GROUP) HEREBY
EXPRESSLY WAIVES ANY RIGHT SERVICE RECIPIENT OR ANY MEMBER OF THE SERVICE
RECIPIENT GROUP MAY OTHERWISE HAVE FOR ANY LOSSES, TO ENFORCE SPECIFIC
PERFORMANCE OR TO PURSUE ANY OTHER REMEDY AVAILABLE IN CONTRACT, AT LAW OR IN
EQUITY OTHER THAN THE SPECIFIC, LIMITED RIGHT AND REMEDY SET FORTH IN SECTION
2.7(C) IN THE EVENT OF ANY INADEQUATE PERFORMANCE, FAULTY PERFORMANCE OR OTHER
FAILURE OR BREACH BY THE SERVICE PROVIDER

 

-10-



--------------------------------------------------------------------------------

UNDER OR RELATING TO THIS AGREEMENT, EVEN IF RESULTING FROM THE NEGLIGENCE
(WHETHER SOLE OR JOINT OR CONCURRENT OR ACTIVE OR PASSIVE) OF THE SERVICE
PROVIDER OR ANY THIRD PARTY PROVIDER AND WHETHER DAMAGES ARE ASSERTED IN
CONTRACT OR TORT, UNDER FEDERAL, STATE OR NON U.S. LAWS OR OTHER STATUTE.

(h) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO EVENT
SHALL THE MEMBERS OF THE SERVICE PROVIDER GROUP BE LIABLE TO THE MEMBERS OF THE
SERVICE RECIPIENT GROUP PURSUANT TO THIS SECTION 2.6 FOR AMOUNTS IN THE
AGGREGATE EXCEEDING THE AGGREGATE SERVICE CHARGES PAID HEREUNDER BY THE MEMBERS
OF THE SERVICE RECIPIENT GROUP.

2.8. Precedence of Schedules. Each Schedule attached to or referenced in this
Agreement is hereby incorporated into and shall form a part of this Agreement by
reference; provided, however, that the terms contained in such Schedule shall
only apply with respect to the Services provided under that Schedule. In the
event of a conflict between the terms contained in an individual Schedule and
the terms in the body of this Agreement, the terms in the Schedule shall take
precedence with respect to the Services under such Schedule only. No terms
contained in individual Schedules shall otherwise modify the terms of this
Agreement.

2.9. Leases and Subleases. Certain of the Schedules shall incorporate by
reference separately executed lease arrangements (each, a “Lease”) or sublease
agreements (each, a “Sublease”) with respect to certain office spaces identified
in the applicable Schedule in accordance with the specific language in the
applicable Schedule. Each such Lease or Sublease shall be substantially in the
form attached to the applicable Schedule, with modifications to the form as may
be necessary in order to comply with the requirements of the Group occupying the
applicable space, or with the requirements of a particular Lease for any such
space or of a third party landlord, or as may be beneficial to the Parties based
on the provisions of any such Lease. Notwithstanding the form attached to a
Schedule, the executed Lease or Sublease shall be the document incorporated into
the applicable Schedule, and, notwithstanding anything to the contrary contained
in this Agreement or the applicable Schedule, the rights and obligations of the
Groups with respect to the occupancy of any particular office space shall be
governed by the applicable Lease or Sublease. In the event of any inconsistency
between the terms of this Agreement, the applicable Schedule and/or the
applicable Lease or Sublease, the terms of the applicable Lease or Sublease
shall control and be binding on both Parties and their respective Groups. Each
Party shall take all reasonable actions to assure that all property occupied by
personnel of both Groups are clearly marked to delineate the separation between
them.

ARTICLE III

SERVICE CHARGES

3.1. Compensation. Subject to the specific terms of this Agreement, the
compensation to be received by the Service Provider for each Service provided
hereunder will be the fees or charges set forth in or calculated in the manner
set forth in the Schedule relating to the particular Service, subject only to
any escalation, reduction or other modifications provided for in such Schedule.
In consideration for the provision of a Service, each member of the Service
Recipient

 

-11-



--------------------------------------------------------------------------------

Group receiving such Service shall pay to the Service Provider, in the manner
set forth in Article IV below, the fee or charge for such Service as set forth
in or calculated in the manner set forth in the applicable Schedule.

ARTICLE IV

PAYMENT

4.1. Payment.

(a) Each month, the Transition Coordinator for ConocoPhillips shall prepare an
invoice that identifies, with reasonable detail, all the Services performed in
the prior month by ConocoPhillips and the other members of the ConocoPhillips
Group for Phillips 66 and the other members of the Phillips 66 Group along with
the charges for each Service, and the Transition Coordinator for Phillips 66
shall prepare an invoice that identifies, with reasonable detail, all the
Services performed by Phillips 66 and the other members of the Phillips 66 Group
for ConocoPhillips and the other members of the ConocoPhillips Group along with
the charges for each Service. Each such invoice shall be broken down to show the
Services performed by the Service Provider pursuant to each Schedule, shall
detail the charge for each Service in accordance with the applicable Schedule
and shall be supported by any applicable third party invoices and other
documentation reasonably necessary for the Service Recipient to evaluate the
charges. If the Service Provider incurs any out-of-pocket expenses (including
any incremental license fees incurred by the Service Provider in connection with
performance of the Services and any travel expenses incurred at the request or
with the consent of the Service Recipient) or remits funds to a third party on
behalf of the Service Recipient, in either case in connection with the rendering
of Services, then the Service Provider shall include such amount in its monthly
invoice to the Service Recipient, with reasonable supporting documentation.

(b) Each invoice shall be directed to the Service Recipient’s Transition
Coordinator or such other person designated in writing from time to time by such
Transition Coordinator. Except as otherwise set forth in Section 4.1(d) or
4.1(e), the Service Recipient shall pay the total amount of the invoice to the
Service Provider no later than twenty (20) calendar days after receipt of the
invoice. Unless otherwise provided in this Agreement, the Service Recipient
shall remit funds in payment of invoices provided hereunder either by wire
transfer or Automated Clearing House in accordance with the payment instructions
provided in the invoice. Any obligation to make payment for Services provided
hereunder shall survive the termination of this Agreement.

(c) Except as otherwise set forth in Section 4.1(d) or Section 4.1(e) below or
in an applicable Schedule, all charges from all Schedules shall be accumulated
as set forth in Section 4.1(a), shall be invoiced as set forth in
Section 4.1(b), shall be denominated in United States dollars, and shall be paid
in United States dollars.

(d) Notwithstanding anything to the contrary above, the Service Provider shall
have the option to forward the invoices of any Third Party Provider directly to
the Service Recipient for its payment to the Third Party Provider, rather than
the procedures set forth in Sections 4.1(a) and (b). If the Service Provider
makes such election, the Service Provider shall provide the Third Party
Provider’s invoice promptly so that the Service Provide may process and

 

-12-



--------------------------------------------------------------------------------

provide payment to the Third Party in a timely manner, and the Service Recipient
shall be responsible to pay the Third Party Provider directly in accordance with
the terms of the applicable agreement the Service Provider has with (and the
invoice from) the Third Party Provider.

(e) Notwithstanding the requirements in Sections 4.1(a) through (c) above, in
the event the Services under a particular Schedule are performed by a particular
Service Provider outside the United States and/or are received by a Service
Recipient outside the United States, the Service Provider and Service Recipient
shall organize and implement alternative invoicing and payment procedures in
order to comply with local requirements and/or minimize the overall tax exposure
for any party. In such event, the Service Provider and the Service Recipient
shall provide both Transition Coordinators with contemporaneous copies of all
correspondence, invoicing and proof of payment.

(f) Interest will accrue on any amounts remaining unpaid at the due date for
such payment at five percent (5%) per annum (compounded monthly) or, if less,
the maximum non-usurious rate of interest permitted by applicable law, until
such amounts, together with all accrued and unpaid interest thereon, are paid in
full.

4.2. Payment Disputes. The Service Recipient may object to any amounts for any
Service at any time before, at the time of, or after payment is made, provided
such objection is made in writing to the Service Provider within one hundred
twenty (120) calendar days following the date of the disputed invoice. The
Service Recipient shall timely pay the disputed items in full while resolution
of the dispute is pending; provided, however, that the Service Provider shall
pay interest at a rate of five percent (5%) per annum (compounded monthly) on
any amounts it is required to return to the Service Recipient upon resolution of
the dispute. Payment of any amount shall not constitute approval thereof. The
Transition Coordinators shall meet as expeditiously as possible to resolve any
dispute. Any dispute that is not resolved by the Transition Coordinators within
forty-five (45) calendar days shall be resolved in accordance with the dispute
resolution and arbitration procedures set forth in Section 11.8. Neither Party
(nor any member of its respective Group) shall have a right of set-off against
the other Party (or any member of its respective Group) for billed amounts
hereunder. Upon written request, the Service Provider will provide to the
Service Recipient reasonable additional detail and support documentation to
permit the Service Recipient to verify the accuracy of an invoice.

4.3. Records; Review of Charges; Error Correction. The Service Provider shall
maintain true and correct records of all receipts, invoices, reports and other
documents relating to the Services hereunder in accordance with its standard
accounting practices and procedures, consistently applied. Such records
(including invoices of third parties) shall be sufficient to calculate, and
allow the Service Recipient to verify, the amounts owed under this Agreement.
The Service Provider shall retain such accounting records and make them
available to the Service Recipient’s authorized representatives and auditors for
a period of not less than one year from the termination of this Agreement;
provided, however, that the Service Provider may, at its option, transfer such
accounting records to the Service Recipient upon termination of this Agreement.
From time to time during such period, the Service Recipient shall have the right
to review such books and records to verify the accuracy of such amounts,
provided that such reviews shall not occur more frequently than once per
calendar quarter. Each such review shall

 

-13-



--------------------------------------------------------------------------------

be conducted during normal business hours and in a manner that does not
unreasonably interfere with the operations of the Service Provider. If, as a
result of any such review, the Service Recipient determines that it overpaid any
amount to the Service Provider, then the Service Recipient may raise an
objection pursuant to the provisions of Section 4.2. The Service Recipient shall
bear the cost and expense of any such review. The Service Provider shall make
adjustments to charges as required to reflect the discovery of errors or
omissions in charges. By way of clarification, the procedure in Section 4.2
provides the only means by which the Service Recipient may challenge specific
charges in invoices from the Service Provider, and the procedures in this
Section 4.3 are only for the purpose of correcting errors in calculations or
documentation.

4.4. Taxes.

(a) The Service Recipient shall be entitled to withhold from sums otherwise due
to the Service Provider under this Agreement any income, excess profits and/or
other taxes required by applicable law to be withheld and shall pay the taxes
withheld by the Service Recipient when due to the applicable taxing authorities.
Further, the Service Recipient shall gross up its payment to the Service
Provider so that the amount that the Service Provider receives is the same that
it would have received had the withholding taxes imposed by the applicable tax
authorities not applied; provided, however, that the Service Recipient shall not
be required to gross up its payment to the Service Provider for any withholding
taxes that are attributable to the failure of the Service Provider to comply
with the final sentence of this Section 4.4(a). The Service Recipient shall
provide the Service Provider with official governmental tax receipts (or
certified copies of such tax receipts) evidencing payment of taxes withheld or
other evidence of such payment reasonably satisfactory to the Service Provider.
Should the Service Provider be entitled to claim exemption from or reduction of
withholding under applicable law with respect to payments to the Service
Provider under this Agreement, the Service Provider shall provide the Service
Recipient (to the extent the Service Provider is entitled to do so under
applicable law) with all properly completed forms or other evidence as may be
required by applicable law to substantiate that the Service Recipient is
entitled to claim such exemption or reduction.

(b) All transfer taxes, excises, fees or other charges (including value added,
sales, use or receipts taxes, but not including any tax on or measured by the
income, net or gross revenues, business activity or capital of a member of the
Service Provider Group), or any increase therein, now or hereafter imposed
directly or indirectly by law upon any fees paid hereunder for Services, which a
member of the Service Provider Group is required to pay or incur in connection
with the provision of Services hereunder (“Tax”), shall, to the extent allowed
by law, be passed on to the Service Recipient as an explicit surcharge and shall
be paid by the Service Recipient in addition to any Service fee payment, whether
included in the applicable Service fee payment, or added retroactively. If the
Service Recipient submits to the Service Provider a timely and valid resale or
other exemption certificate acceptable to the Service Provider and sufficient to
support the exemption from Tax, then such Tax will not be added to the Service
fee; provided, however, that if a member of the Service Provider Group is ever
required to pay such Tax pursuant to a final determination by the applicable tax
authorities, the Service Recipient will promptly reimburse the Service Provider
for such Tax, including any interest, penalties and attorney’s fees related
thereto.

 

-14-



--------------------------------------------------------------------------------

(c) The Parties shall reasonably cooperate to minimize the imposition of any
taxes with respect to any fees paid for Services or to obtain a refund of such
taxes. In the event that the Service Provider receives a refund of any taxes
with respect to which the Service Recipient had grossed up its payment to the
Service Provider under Section 4.4(a) or any taxes paid by the Service Recipient
under Section 4.4(b), the Service Provider shall pay over such refund to the
Service Recipient (but only to the extent the additional amounts paid by the
Service Recipient under Section 4.4(a) or (b) with respect to taxes giving rise
to such refund), net of all out of pocket expenses of the Service Provider
(including any taxes imposed with respect to such refund) as is determined by
the Servicer Provider in good faith and its sole discretion; provided, however,
that in the event the Service Provider is required to repay such refund to the
applicable tax authorities, the Service Recipient will promptly reimburse the
Service Provider the amount of such refund paid over to the Service Recipient,
including any interest or penalties related thereto imposed by the applicable
tax authorities.

ARTICLE V

TERM

5.1. Term. Subject to Articles VI and VII, the members of the Service Provider
Group shall provide the specific Services to the members of the Service
Recipient Group pursuant to this Agreement for the time period set forth in the
Schedule relating to the specific Service. In accordance with the Separation and
Distribution Agreement and Article VI, the Service Recipient shall use
commercially reasonable efforts to provide, and to terminate as soon as
reasonably practicable, the specified Services to the applicable Service
Recipient. Unless a specific Service or group of related Services is specified
in the applicable Schedule to terminate earlier or a particular Service is
extended beyond such date, all Services shall terminate one (1) year from the
Distribution Date. Except as otherwise expressly agreed or unless sooner
terminated, this Agreement shall commence upon the Distribution Date and shall
continue in full force and effect between the Parties for so long as any Service
set forth in any Schedule hereto is being provided to a Service Recipient, and
this Agreement shall terminate upon the cessation of all Services provided
hereunder; provided that Articles I, IV, VIII, IX and XI and Sections 2.7(g) and
(h) will survive the termination of this Agreement and any such termination
shall not affect any obligation for the payment of Services rendered prior to
termination. Notwithstanding any of the foregoing, including any extensions of
this Agreement or of the period of performance of any particular Service, this
Agreement cannot be extended beyond, and all Services shall terminate no later
than, eighteen (18) months from the Distribution Date.

ARTICLE VI

DISCONTINUATION OF SERVICES

6.1. Discontinuation or Termination of Services.

(a) Unless otherwise provided in the relevant Schedule for a particular Service,
at any time after the Distribution Date, the Service Recipient may, without
cause and in accordance with the terms and conditions hereunder and the
Separation and Distribution Agreement direct the discontinuation or termination
of one or more specific Services by giving the Service Provider at least sixty
(60) calendar days’ prior written notice or such other shorter notice
specifically agreed by the Parties. Furthermore, any such discontinuation or
termination

 

-15-



--------------------------------------------------------------------------------

will affect the amounts payable to the Service Provider under this Agreement in
the following manner: (i) to the extent that the charges for the discontinued or
terminated Services have been separately identified in the applicable Schedule,
such separately identified charges shall not apply following the discontinuation
or termination of those Services; and (ii) from month to month, the Service
Coordinators shall agree on the percentage reduction in Services and a
commensurate percentage reduction in the amounts payable by the Service
Recipient with respect to any Services which have been partially discontinued or
terminated or for which the scope or amount has been narrowed. The Service
Recipient shall be liable to the Service Provider for all costs and expenses the
Service Provider or any member of the Service Provider Group remains obligated
to pay in connection with any discontinued or terminated Service or Services
(including to a Third Party Provider), except in the case of a Service
terminated by the Service Recipient pursuant to clause (ii) of the first
sentence of Section 7.1. The Parties shall cooperate as reasonably required to
effectuate an orderly and systematic transfer to the Service Recipient Group of
all of the duties and obligations previously performed by the Service Provider
or a member of the Service Provider Group under this Agreement.

(b) Upon a Change in Control of the Service Recipient or in the event the
Service Recipient becomes a competitor of the Service Provider or a member of
the Service Provider Group or becomes affiliated with a competitor of the
Service Provider or of a member of the Service Provider Group, the Service
Provider shall have the right, in its sole discretion, to terminate this
Agreement or any or all of the applicable Services being provided under this
Agreement upon thirty (30) calendar days’ prior written notice. For purposes of
this Agreement, the term “Change in Control” shall have the meaning ascribed to
such term in the 2011 Omnibus Stock and Performance Incentive Plan of
ConocoPhillips, as such plan exists as of the date hereof and with the term
“Company” as used in such definition to mean either ConocoPhillips or Phillips
66 as applicable.

6.2. Procedures Upon Discontinuation or Termination of Services. Upon the
discontinuation or termination of a Service hereunder, this Agreement shall be
of no further force and effect with respect to such Service, except as otherwise
provided in the Schedule for the specific Service and except as to obligations
accrued prior to the date of discontinuation or termination; provided, however,
that Articles I, IV, VIII, IX and XI and Sections 2.7(g) and 2.7(h) of this
Agreement shall survive such discontinuation or termination. Each Party shall,
within sixty (60) calendar days after discontinuation or termination of a
Service, deliver to the other Party originals of all books, records, contracts,
receipts for deposits and all other papers or documents in its Group’s
possession which pertain exclusively to the business of the other Group and
relate to such Service; provided that a Party may retain copies of material
provided to the other Party pursuant to this Section 6.2 as it deems necessary
or appropriate in connection with its financial reporting obligations or
internal control practices and policies.

6.3. Transition From Services. It is the express intent of the Parties and the
members of their respective Groups that, notwithstanding the terms or schedules
for performance of the Services provided or referenced in this Agreement,
including in Article V and in the Schedules, the performance of Services
pursuant to this Agreement be terminated as soon as possible. Consequently, each
Service Recipient agrees to use commercially reasonable efforts to reduce or
eliminate its dependency on each Service as soon as reasonably practicable. Each
Party agrees, on its behalf and on behalf of the other members of its Group, to
facilitate the smooth transition of the Services from being performed by the
Service Provider to being performed by the Service Recipient for itself.

 

-16-



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULT

7.1. Termination for Default. In the event (i) of a failure of the Service
Recipient to pay for Services in accordance with the terms of this Agreement, or
(ii) any Party or member of its Group shall default, in any material respect, in
the due performance or observance by it of any of the other terms, covenants or
agreements contained in this Agreement, then the non-defaulting Party shall have
the right, at its sole discretion, to terminate the Service with respect to
which the default occurred; provided that the defaulting Party shall have the
right to cure or cause the cure of such default within thirty (30) calendar days
of receipt of the written notice of such default and thereby avoid the
termination. The Service Recipient’s right to terminate this Agreement pursuant
to this Article VII and the rights set forth in Section 2.7 shall constitute the
Service Recipient’s sole and exclusive rights and remedies for a breach by the
Service Provider hereunder (including any breach caused by an Affiliate of the
Service Provider or a Third Party Provider).

ARTICLE VIII

INDEMNIFICATION AND WAIVER

8.1. Personnel of ConocoPhillips Group. CONOCOPHILLIPS SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS EACH OF THE MEMBERS OF THE PHILLIPS 66 GROUP AND THEIR
RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY AND ALL CAUSES OF ACTION,
CLAIMS, SUITS, LOSSES, LIABILITIES, FINES, PENALTIES, COSTS, DAMAGES, JUDGMENTS,
AWARDS AND EXPENSES, INCLUDING, BUT NOT LIMITED TO, COURT COSTS AND ATTORNEYS’
FEES (“CLAIMS”) ARISING OUT OF OR RELATED IN ANY WAY TO PERSONAL INJURY, DISEASE
OR DEATH OF THE EMPLOYEES OR OFFICERS OF THE MEMBERS OF THE CONOCOPHILLIPS GROUP
ARISING OUT OF OR OCCURRING IN CONNECTION WITH THIS AGREEMENT AND/OR PERFORMANCE
OF SERVICES HEREUNDER, REGARDLESS OF THE TIMING OR NATURE OR STYLE OF SUCH
CLAIMS AND REGARDLESS OF THE IDENTITY OF THE CLAIMANT INCLUDING, BUT NOT LIMITED
TO, THE EMPLOYEE OR OFFICER HIMSELF AND THEIR RESPECTIVE REPRESENTATIVES,
AGENTS, HEIRS, BENEFICIARIES, ASSIGNS AND FAMILY MEMBERS.

8.2. Personnel of Phillips 66 Group. PHILLIPS 66 SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH OF THE MEMBERS OF THE CONOCOPHILLIPS GROUP AND THEIR
RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY AND ALL CLAIMS ARISING
OUT OF OR RELATED IN ANY WAY TO PERSONAL INJURY, DISEASE OR DEATH OF THE
EMPLOYEES OR OFFICERS OF THE MEMBERS OF THE PHILLIPS 66 GROUP ARISING OUT OF OR
OCCURRING IN CONNECTION WITH THIS AGREEMENT AND/OR PERFORMANCE OF SERVICES
HEREUNDER, REGARDLESS OF THE TIMING OR NATURE OR STYLE OF SUCH CLAIMS AND
REGARDLESS OF THE IDENTITY OF THE CLAIMANT INCLUDING, BUT NOT LIMITED TO, THE
EMPLOYEE OR OFFICER HIMSELF AND THEIR RESPECTIVE REPRESENTATIVES, AGENTS, HEIRS,
BENEFICIARIES, ASSIGNS AND FAMILY MEMBERS.

 

-17-



--------------------------------------------------------------------------------

8.3. Property Of Conocophillips Group. CONOCOPHILLIPS SHALL BE LIABLE FOR AND
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF THE MEMBERS OF THE PHILLIPS 66
GROUP AND THEIR RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
CLAIMS ARISING OUT OF OR RELATED IN ANY WAY TO PHYSICAL DAMAGE TO OR LOSS OF THE
PROPERTY OF THE MEMBERS OF THE CONOCOPHILLIPS GROUP OR THE PROPERTY OF THEIR
RESPECTIVE EMPLOYEES OR OFFICERS, INCLUDING ENVIRONMENTAL CONTAMINATION OF SUCH
PROPERTY, ARISING OUT OF OR OCCURRING IN CONNECTION WITH THIS AGREEMENT AND/OR
PERFORMANCE OF SERVICES HEREUNDER.

8.4. Property of Phillips 66 Group. PHILLIPS 66 SHALL BE LIABLE FOR AND SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF THE MEMBERS OF THE CONOCOPHILLIPS
GROUP AND THEIR RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
CLAIMS ARISING OUT OF OR RELATED IN ANY WAY TO PHYSICAL DAMAGE TO OR LOSS OF THE
PROPERTY OF THE MEMBERS OF THE PHILLIPS 66 GROUP OR THE PROPERTY OF THEIR
RESPECTIVE EMPLOYEES OR OFFICERS, INCLUDING ENVIRONMENTAL CONTAMINATION OF SUCH
PROPERTY, ARISING OUT OF OR OCCURRING IN CONNECTION WITH THIS AGREEMENT AND/OR
PERFORMANCE OF SERVICES HEREUNDER.

8.5. Environmental Matters. THE SERVICE RECIPIENT AND THE SERVICE PROVIDER AGREE
THAT IN NO EVENT SHALL THE SERVICE PROVIDER BE CONSIDERED TO BE THE GENERATOR OF
ANY WASTE MATERIAL AND ALL DECISIONS REGARDING THE SELECTION OF OFF-SITE
DISPOSAL SITES OR OPTIONS IN CONNECTION WITH THE SERVICES SHALL BE MADE
EXCLUSIVELY BY SERVICE RECIPIENT. ACCORDINGLY, EXCEPT AS SET FORTH IN SECTIONS
8.1 THROUGH 8.4 ABOVE, THE SERVICE RECIPIENT SHALL BE LIABLE FOR AND SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF THE MEMBERS OF THE SERVICE PROVIDER
GROUP AND THEIR RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
CLAIMS RELATED TO OR ARISING OUT OF ENVIRONMENTAL MATTERS, POLLUTION, OR
NONCOMPLIANCE WITH ENVIRONMENTAL RULES, LAWS, REGULATIONS OR AGREEMENTS IN
CONNECTION WITH THIS AGREEMENT AND/OR PERFORMANCE OF SERVICES HEREUNDER.

8.6. Impact on Third Parties. THE SERVICE RECIPIENT ACKNOWLEDGES AND AGREES THAT
THE SERVICES ARE OF SIGNIFICANT VALUE TO THE SERVICE RECIPIENT’S BUSINESS AND
ARE OF NO MATERIAL VALUE TO THE SERVICE PROVIDER OR THE OTHER MEMBERS OF THE
SERVICE PROVIDER GROUP. THEREFORE, EXCEPT AS SET FORTH IN SECTIONS 8.1 THROUGH
8.5 ABOVE, THE SERVICE RECIPIENT SHALL BE LIABLE FOR AND SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS THE SERVICE PROVIDER, THE OTHER MEMBERS OF THE SERVICE
PROVIDER GROUP AND THEIR RESPECTIVE OFFICERS AND EMPLOYEES FROM AND AGAINST ANY
CLAIMS ARISING OUT OF OR CONNECTED WITH THE IMPACT OF THE SERVICES OR THE
RESULTS OF THE SERVICES ON ANY THIRD PARTIES (PERSONS OTHER THAN MEMBERS OF THE
SERVICE PROVIDER GROUP OR THE SERVICE RECIPIENT GROUP OR THEIR RESPECTIVE
OFFICERS OR EMPLOYEES), INCLUDING PERSONAL INJURY OR DEATH, PROPERTY DAMAGE OR
LOSS, AND MONETARY LOSS OR IMPACT.

8.7. Services Received. The Service Recipient hereby acknowledges and agrees
that:

(a) the Service Provider’s liabilities with respect to the Services to be
provided hereunder are subject to and limited by the provisions of Section 2.7,
Article VII and

 

-18-



--------------------------------------------------------------------------------

the other provisions hereof, including the limitation of remedies available to
the Service Recipient that restricts available remedies resulting from a Service
not provided in accordance with the terms hereof to non-payment and, in certain
circumstances, the right to terminate this Agreement;

(b) the Services are being provided solely to facilitate the transition of each
of ConocoPhillips and Phillips 66 as separate companies as a result of the
Distribution;

(c) the Service Recipient shall be responsible for and assume all risks
associated with the Services, except to the limited extent set forth in
Section 2.7 and Article VII and this Article VIII;

(d) with respect to any software or documentation within the Services, the
Service Recipient shall use such software and documentation internally and for
their intended purpose only, shall not distribute, publish, transfer, sublicense
or in any manner make such software or documentation available to other
organizations or persons, and shall not act as a service bureau or consultant in
connection with such software; and

(e) a material inducement to the Service Provider’s agreement to provide the
Services is the limitation of liability and the release provided by the Service
Recipient in this Agreement.

ACCORDINGLY, EXCEPT WITH REGARD TO THE LIMITED REMEDIES EXPRESSLY SET FORTH IN
SECTION 2.7, THE SERVICE RECIPIENT SHALL ASSUME ALL LIABILITY FOR AND SHALL
FURTHER RELEASE, DEFEND, INDEMNIFY AND HOLD THE SERVICE PROVIDER, THE OTHER
MEMBERS OF THE SERVICE PROVIDER GROUP AND THEIR RESPECTIVE EMPLOYEES, OFFICERS,
DIRECTORS AND AGENTS (ALL INDEMNIFIED PARTIES) FREE AND HARMLESS FROM AND
AGAINST ALL CLAIMS OF THE SERVICE RECIPIENT AND THE OTHER MEMBERS OF THE SERVICE
RECIPIENT GROUP AND OF THIRD PARTIES RESULTING FROM, ARISING OUT OF OR RELATED
TO THE SERVICES PROVIDED BY ANY MEMBER OF THE SERVICE PROVIDER GROUP TO ANY
MEMBER OF THE SERVICE RECIPIENT GROUP, HOWSOEVER ARISING AND WHETHER OR NOT
CAUSED BY THE NEGLIGENCE OR GROSS NEGLIGENCE OF THE SERVICE PROVIDER, ANY MEMBER
OF THE SERVICE PROVIDER GROUP OR ANY THIRD PARTY PROVIDER, OTHER THAN THOSE
LOSSES CAUSED BY THE WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.

8.8. Waiver of Consequential Damages.

(a) THE MEMBERS OF THE CONOCOPHILLIPS GROUP SHALL NOT BE LIABLE TO THE MEMBERS
OF THE PHILLIPS 66 GROUP UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE,
SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN
RESPECT OF LOST PROFITS OR REVENUES), HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE, STRICT LIABILITY AND
STATUTORY) ARISING IN ANY WAY OUT OF THIS AGREEMENT AND/OR PERFORMANCE
HEREUNDER, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH
PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET
FORTH IN THIS AGREEMENT, THE SEPARATION AND DISTRIBUTION AGREEMENT OR ANY OTHER
ANCILLARY AGREEMENT.

 

-19-



--------------------------------------------------------------------------------

(b) THE MEMBERS OF THE PHILLIPS 66 GROUP SHALL NOT BE LIABLE TO THE MEMBERS OF
THE CONOCOPHILLIPS GROUP UNDER THIS AGREEMENT FOR ANY EXEMPLARY, PUNITIVE,
SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES (INCLUDING IN
RESPECT OF LOST PROFITS OR REVENUES), HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY (INCLUDING NEGLIGENCE OR GROSS NEGLIGENCE, STRICT LIABILITY AND
STATUTORY) ARISING IN ANY WAY OUT OF THIS AGREEMENT AND/OR PERFORMANCE
HEREUNDER, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EACH
PARTY’S INDEMNIFICATION OBLIGATIONS FOR LIABILITIES TO THIRD PARTIES AS SET
FORTH IN THIS AGREEMENT, THE SEPARATION AND DISTRIBUTION AGREEMENT OR ANY OTHER
ANCILLARY AGREEMENT.

8.9. Express Negligence. IT IS THE EXPRESS INTENT OF THE PARTIES (I) THAT THE
INDEMNITIES, RELEASES, DISCLAIMERS AND LIMITATIONS OF LIABILITY SET FORTH IN
THIS AGREEMENT (INCLUDING THOSE SET FORTH IN ARTICLE II AND IN THIS ARTICLE
VIII) ARE TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS
TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY
SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES, RELEASES,
DISCLAIMERS OR LIMITATIONS OF LIABILITY; AND (II) THAT SUCH INDEMNITIES,
RELEASES, DISCLAIMERS AND LIMITATIONS SHALL APPLY WHETHER THE CLAIMS ARISE OUT
OF OR ARE BASED ON COMMON LAW, CIVIL LAW, MARITIME LAW, STATUTE, BREACH OF
CONTRACT, POLLUTION, BREACH OF WARRANTY, OR OTHER SOURCE OR THEORY OF LAW OR
LIABILITY AND EVEN IF THE CLAIM OR THE INJURY, LOSS OR DAMAGE RELATED THERETO IS
CAUSED BY THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE OR JOINT OR
CONCURRENT OR ACTIVE OR PASSIVE), STRICT LIABILITY OR OTHER LEGAL FAULT OF THE
PERSON RELEASED OR INDEMNIFIED THEREUNDER; PROVIDED, THAT THE INDEMNITIES,
RELEASES, DISCLAIMERS AND LIMITATIONS OF LIABILITY SHALL NOT APPLY TO THE EXTENT
THE CLAIM IS CAUSED BY OR RESULTS FROM THE WILLFUL MISCONDUCT OF SUCH PERSON.

ARTICLE IX

CONFIDENTIALITY

9.1. Confidentiality. The Parties each acknowledge and agree that in activities
related to the performance of Services hereunder and in other interchanges
between the Parties and their Groups as a result of the Distribution, each of
the Parties and the members of their respective Groups will have access to
information of the members of the other Group that is considered confidential or
proprietary. Therefore, each of the Parties agrees to maintain all information
of or regarding the other Group as confidential and not to use any such
information for any purpose other than the performance of Services hereunder
and/or necessary communications and cooperation between the Groups in connection
with the Distribution. Each Party shall cause the members of its Group to become
familiar with these requirements and shall cause such other members to comply
with the requirements hereof. Notwithstanding anything to the contrary set forth
above, the obligation of confidentiality shall not apply to any information
which comes into the authorized possession of a Party (which, for purposes of
this Article 9, shall include the Party

 

-20-



--------------------------------------------------------------------------------

itself and any member of its Group) from a source other than the other Party or
which becomes part of the public domain other than due to breach of this
Agreement by the Party. If a Party is required by audit requirements, legal
process or other lawful order to disclose information considered confidential
hereunder, such Party shall give the other Party prompt notice of such
requirement in order to allow the other Party to seek elimination of such order
or to seek protection of such information, but the Party receiving such process
or order shall be permitted to comply with such process or order.

9.2. Access to Computer Software. A Service Provider, in its sole discretion,
may limit access to and the right to use software supplied by the Service
Provider in connection with the Services solely to those Employees of the
Service Recipient who need such access and right to use in connection with the
provision of the Services.

9.3. Data. A Service Provider is authorized to have access to and make use of
all data provided by the Service Recipient or created by the Service Provider
solely on behalf of the Service Recipient after the Distribution Date (“New
Data”), as necessary and appropriate for the performance by a Service Provider
of its obligations under this Agreement. A Service Provider may not use any New
Data for any purpose other than providing the Services.

9.4. Change Management. During the term of this Agreement, the Service Recipient
shall abide by the Service Provider’s documented internal change control
management policies and procedures (copies of which shall be provided to the
Service Recipient) in connection with its use of any software used in connection
with the Services.

9.5. System Security.

(a) If any Party is given access to the other Party’s computer systems or
software (collectively, the “Systems”) in connection with the Services, the
Party given access (the “Accessing Party”) shall comply with all of the other
Party’s system security policies, procedures and requirements that have been
provided to the Accessing Party in advance and in writing (collectively,
“Security Regulations”), and shall not tamper with, compromise or circumvent any
security or audit measures employed by such other Party. The Accessing Party
shall access and use only those Systems of the other Party to which it has been
granted the right of access and use.

(b) Each Party shall use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and use commercially reasonable
efforts to prevent unauthorized access, use, destruction, alteration or loss of
information contained therein, including notifying its personnel of the
restrictions set forth in this Agreement and of the Security Regulations.

(c) If, at any time, the Accessing Party determines that any of its personnel
has sought to circumvent, or has circumvented, the Security Regulations, that
any unauthorized Accessing Party personnel has accessed the Systems, or that any
of its personnel has engaged in activities that may lead to the unauthorized
access, use, destruction, alteration or loss of data, information or software of
the other Party, the Accessing Party shall promptly terminate any such person’s
access to the Systems and immediately notify the other Party. In addition, such

 

-21-



--------------------------------------------------------------------------------

other Party shall have the right to deny personnel of the Accessing Party access
to its Systems upon notice to the Accessing Party. The Accessing Party shall use
commercially reasonable efforts to cooperate with the other Party in
investigating any apparent unauthorized access to such other Party’s Systems.

ARTICLE X

FORCE MAJEURE

10.1. Performance Excused. Continued performance of a Service, except for any
obligation to pay amounts due, may be suspended immediately to the extent the
fulfillment of such Service is prevented, frustrated, hindered or delayed by any
event or condition beyond the reasonable control of the Person suspending such
performance (and not involving any willful misconduct of such Person), including
acts of God, pandemics, floods, fire, earthquakes, labor or trade disturbances,
strikes, war, acts of terrorism, civil commotion, electrical shortages or
blackouts, breakdown or injury to computing facilities, compliance in good faith
with any Law (whether or not it later proves to be invalid), unavailability of
materials or bad weather (a “Force Majeure Event”). Unless the Service Provider
Group incurs costs under agreements with its Third Party Providers, the Service
Recipient shall not be obligated to pay any amount for Services that it does not
receive as a result of a Force Majeure Event (and the Parties shall negotiate
reasonably to determine the amount applicable to such Services not received). In
addition to the reduction of any amounts owed by the Service Recipient
hereunder, during the occurrence of a Force Majeure Event, to the extent the
provision of any Service has been disrupted or reduced, during such disruption
or reduction, (a) the Service Recipient may replace any such affected Service
by, at its own cost, providing any such Service for itself or engaging one or
more third parties to provide such Service at the expense of the Service
Recipient and (b) the Service Provider shall cooperate with, provide such
information to and take such other actions as may be reasonably required to
assist such third parties to provide such substitute Service.

10.2. Notice. The Party claiming suspension due to a Force Majeure Event will
give prompt notice to the other of the occurrence of the Force Majeure Event
giving rise to the suspension and of its nature and anticipated duration.

10.3. Cooperation. Upon the occurrence of a Force Majeure Event, the Parties
shall cooperate with each other to find alternative means and methods for the
provision of the suspended Service.

ARTICLE XI

MISCELLANEOUS

11.1. Entire Agreement. This Agreement, together with the documents referenced
herein (including the Separation and Distribution Agreement and any other
Ancillary Agreement), constitutes the entire agreement and understanding between
the Parties with respect to the subject matter hereof and supersedes all prior
written and oral and all contemporaneous oral agreements and understandings with
respect to the subject matter hereof.

 

-22-



--------------------------------------------------------------------------------

11.2. Binding Effect; No Third-Party Beneficiaries; Assignment. This Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns; and nothing in this Agreement,
express or implied, is intended to confer upon any other person or entity any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement. Except as otherwise provided in Sections 2.1 and 2.4 with respect to
the assignment of certain rights and obligations to a Party’s Affiliates, this
Agreement may not be assigned by either Party, except with the prior written
consent of the other Party.

11.3. Amendment; Waivers. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.
Either Party may, at any time, (i) extend the time for the performance of any of
the obligations or other acts of the other, (ii) waive any inaccuracies in the
representations and warranties of the other contained herein or in any document
delivered pursuant hereto, and (iii) waive compliance by the other with any of
the agreements, covenants or conditions contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the Party to be bound thereby. No failure or delay on the part of either Party
in the exercise of any right hereunder shall impair such right or be construed
to be a waiver of, or acquiescence in, any breach of any representation,
warranty, covenant or agreement contained herein, nor shall any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.

11.4. Notices. Except for invoicing and payment, modifications to or additions
to the Schedules or Services (which shall be handled between the Transition
Coordinators), other regular communications between the Groups as established
pursuant to procedures and protocols adopted in accordance with this Agreement
and as otherwise set forth in this Agreement, all notices, requests, claims,
demands or other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile or
electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11.4):

If to ConocoPhillips, to:

ConocoPhillips

600 North Dairy Ashford Street

Houston, TX 77079

Attn: General Counsel

If to Phillips 66 to:

Phillips 66

600 North Dairy Ashford Street

Houston, TX 77079

Attn: General Counsel

 

-23-



--------------------------------------------------------------------------------

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

11.5. Counterparts. This Agreement, including the Schedules and Exhibits hereto
and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

11.6. Severability. If any provision of this Agreement or any Ancillary
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable provision to effect the original intent of the
parties.

11.7. Governing Law. This Agreement (and any claims or disputes arising out of
or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware irrespective of the choice of laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

11.8. Dispute Resolution. Any Dispute shall be resolved in accordance with the
procedures set forth in Article IV of the Indemnification and Release Agreement,
which shall be the sole and exclusive procedures for the resolution of any such
Dispute unless otherwise specified herein or in Article IV of the
Indemnification and Release Agreement.

11.9. Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliate of such Party.

11.10. Relationship of Parties. In the performance of this Agreement, the
Service Provider (and any other member of the Service Provider Group which
performs Services hereunder) will at all times act in its own capacity as an
independent contractor, and nothing contained herein may be construed to make
the Service Provider an agent, partner, fiduciary or joint venturer of the
Service Recipient or the other members of the Service Recipient Group. The
Service Provider’s Employees which perform Services under this Agreement
(a) will remain personnel of the Service Provider, (b) will not by reason of the
performance of Services under this Agreement become employees of any member of
the Service Recipient Group and (c) will not be entitled to participate in any
of the Service Recipient’s employee benefit or compensation plans, programs,
agreements or arrangements, including pension, 401(k), profit sharing,
retirement, deferred compensation, medical, health, group insurance, disability,
bonus, incentive compensation, vacation pay, severance pay and other similar
plans, programs, agreements and arrangements, whether reduced to writing or
not. Similarly, any of the Service Recipient’s Employees that perform Services
under this

 

-24-



--------------------------------------------------------------------------------

Agreement pursuant to Section2.7(e), (i) will remain personnel of the Service
Recipient, (ii) will not by reason of the performance of Services under this
Agreement become employees of any member of the Service Provider Group and
(iii) will not be entitled to participate in any of the Service Provider’s
employee benefit or compensation plans, programs, agreements or arrangements,
including pension, 401(k), profit sharing, retirement, deferred compensation,
medical, health, group insurance, disability, bonus, incentive compensation,
vacation pay, severance pay and other similar plans, programs, agreements or
arrangements, whether reduced to writing or not. Each Party (the “Indemnifying
Party”) will indemnify and hold harmless the other Party and its affiliates and
their officers, directors, employees, agents, successors and permitted assigns
(the “Indemnified Party”) from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from any claims asserted by, on behalf of, or in relation to the
Employees of the Indemnifying Party that such Employees are employed by the
Indemnified Party or one of its Affiliates, including any assertions of
contingent worker or co-employment relationships, and including any
responsibility or liability to any Employee or governmental authority for
alleged misclassification of any employment relationship.

11.11. Regulations. All Employees of the Service Provider and the members of the
Service Provider Group shall, when on the property of the Service Recipient,
conform to the rules and regulations of the Service Recipient concerning safety,
health and security that are made known to such Employees in advance in writing.
All Employees of the Service Recipient and the other members of the Service
Recipient Group shall, when on the property of the Service Provider, conform to
the rules and regulations of the Service Provider concerning safety, health and
security that are made known to such Employees in advance in writing.

11.12. Interpretation. In this Agreement, (a) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other genders as the context requires; (b) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules, Exhibits and Appendices hereto) and not to any particular provision
of this Agreement; (c) Article, Section, Exhibit, Schedule and Appendix
references are to the Articles, Sections, Exhibits, Schedules and Appendices to
this Agreement unless otherwise specified; (d) the word “including” and words of
similar import when used in this Agreement means “including, without
limitation,”; (e) the word “or” shall not be exclusive; (f) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to the date first stated in the preamble,
regardless of any amendment or restatement hereof.

11.13. Effect if Separation does not Occur. If the Distribution does not occur,
then all actions and events that are, under this Agreement, to be taken or occur
effective as of or following the Distribution Date, or otherwise in connection
with the Distribution, shall not be taken or occur except to the extent
specifically agreed in writing by the Parties and (in the absence of such
specific written agreement) neither Party shall have any liability or further
obligation to the other Party under this Agreement.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

CONOCOPHILLIPS By:  

/s/ Ryan M. Lance

Name:   Ryan M. Lance Title:   Chairman and Chief Executive Officer PHILLIPS 66
By:  

/s/ Greg C. Garland

Name:   Greg C. Garland Title:   Chairman, President and Chief Executive Officer

 

-26-